i          i      i                                                                      i       i      i




                                   MEMORANDUM OPINION
                                           No. 04-08-00526-CV

                                         IN RE Jerry WANZER

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and filed: August 27, 2008

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On July 22, 2008, relator filed a Motion for Leave to File Petition for Writ of Mandamus to

Compel Appeal. No leave is required to file a petition for writ of mandamus; therefore, we DENY

the motion for leave to file as moot.

           Also on July 22, 2008, relator filed a petition for writ of mandamus, asking this court to order

the district clerk to forward his notices of appeal. On August 6, 2008, the district clerk filed the

notices of appeal in trial cause numbers 04-03-00051-CVK, 06-03-00026-CVK, 06-11-00140-CVK,

and 07-09-00132-CVK. Therefore, because the notices of appeal about which relator complains

have been filed with this court, we deny relator’s petition for writ of mandamus as moot.

                                                  PER CURIAM


           1
          This proceeding arises out of Cause Nos. 04-03-00051-CVK, 06-03-00026-CVK, 06-11-00140-CVK, and
07-09-00132-CVK, filed in the 81st Judicial District Court, Karnes County, Texas.